Citation Nr: 0303846	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
denied service connection for bilateral hearing loss.  In 
June 2000, the veteran and his spouse testified at a hearing 
at the RO.  


FINDINGS OF FACT

1.  The veteran's credible evidentiary assertions establish 
that he was exposed to acoustic trauma in combat and 
experienced concomitant hearing loss.

2.  His currently-diagnosed bilateral sensorineural hearing 
loss is consistent with exposure to acoustic trauma during 
service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the provisions of the VCAA, the evidence of record, and the 
reasons for the denial of his claim, in a January 2002 letter 
and a May 2002 Statement of the Case.  These documents also 
generally advised him of VA's duties under the VCAA, as well 
as his responsibility to submit or identify evidence.  Thus, 
the Board finds that VA has satisfied its duties to notify 
the veteran under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  
The RO has also obtained a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his November 1945 
military discharge medical examination, his ears were 
clinically normal and his hearing acuity was 15/15, 
bilaterally, on whispered voice testing.  His service 
personnel records show that he worked as an electrician in 
service.  

In November 1945, the veteran filed an application for VA 
compensation benefits, including service connection for a 
back disability.  His application is silent for notations of 
hearing loss.  By December 1945 rating decision, service 
connection for back pain was denied.

Thereafter, the veteran filed a claim of service connection 
for prostatitis.  In connection with this claim, the RO 
obtained VA hospitalization records dated from December 1945 
to January 1946, which show that the veteran was treated for 
prostatitis.  These records note that the veteran's hearing 
was grossly normal.  

In January 1947, the veteran underwent VA medical examination 
in connection with his claim of service connection for 
prostatitis.  On examination, the veteran reported that he 
had become partially deafened with ringing in the left ear in 
combat in Germany as a result of a shell blast.  On 
examination, the veteran's auditory canals were normal and he 
was able to hear ordinary conversation at 20 feet, 
bilaterally.  By February 1948 rating decision, service 
connection for prostatitis was denied.  In an August 1948 
decision, the Board upheld the RO determination.  

In January 1999, the veteran submitted a claim of service 
connection for hearing loss, stating that the disability had 
been present for many years and was worsening.  In an April 
1999 statement, the veteran indicated that he had served more 
than 33 months overseas during World War II, and had 
participated in several battles, including the Battle of the 
Bulge and the Crossing of the Rhine.  He indicated that on 
one occasion, he was in a foxhole approximately 30 yards from 
a tank that was shelling the Germans.  He indicated that 
after that, he couldn't hear for three to four days.  He 
explained that he did not go to sick bay, but stayed at the 
front.  

By July 1999 rating decision, the RO denied service 
connection for bilateral hearing loss, finding that there was 
no evidence that hearing loss was incurred in service.  The 
veteran appealed the RO determination.

In January 2000, the veteran was examined by a private 
audiologist, who determined that the veteran had mild sloping 
to moderate to profound sensorineural hearing loss, 
bilaterally, throughout the test frequencies.  His speech 
discrimination was 76 percent correct on the right and 72 
percent correct on the left, at an elevated speech level.  
The audiologist noted that the veteran had a history of 
combat noise exposure, which was consistent with his pattern 
of hearing loss.  She further noted that "[c]ombat exposure 
is loud enough to cause a permanent hearing loss and it is 
reasonable to assume that some of [the veteran's] hearing 
loss is due to his exposure to loud sound in combat."  

At a June 2000 hearing, the veteran described the 
circumstances of his in-service combat noise exposure.  He 
indicated that at the time of his separation from service, he 
was not given an audiometric test, although whispered voice 
testing was performed.  He indicated that he continued to 
experience hearing loss after service, but that he did not 
obtain hearing aids until the late 1960's or early 1970's.  
The veteran's spouse also testified as to the severity of the 
veteran's hearing loss symptomatology.  She indicated that 
she and the veteran had been married since 1952, and that his 
hearing loss had worsened since that time.  She further 
indicated that she and the veteran had attempted to obtain 
medical records from the 1960's showing that the veteran had 
received hearing aids, but had been advised that such records 
were no longer available.  

On VA medical examination in August 2000, the veteran 
described his in-service noise exposure and indicated that he 
had worked as a carpenter for 28 years after service.  For 
the last 17 years before his retirement, he indicated that he 
worked as a locksmith.  The veteran denied significant noise 
exposure after service, noting that he had been a finish 
carpenter and had not performed heavy construction.  After 
examining the veteran, the examiner's diagnosis was bilateral 
high frequency sensorineural hearing loss.  The examiner 
noted that there was no doubt that the veteran had had noise 
exposure in service which could have caused a small amount of 
hearing loss.  However, he indicated that the vast majority 
of the veteran's hearing loss was related to presbycusis and 
post-service noise exposure.  However, the examiner indicated 
that because whisper tests were not specific enough to 
identify mild hearing loss, he could not say what the 
veteran's hearing level was when he left the military. 

On VA audiometric examination in July 2000, the veteran's 
left ear pure tone thresholds were 20, 35, 65, 85, and 1000 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Right ear pure tone thresholds were 30, 40, 
75, 95, and 100 decibels at the same tested frequencies.  
Speech discrimination was 80 and 76 percent correct on the 
left and right, respectively.  The audiologist determined 
that the veteran had a symmetrical mild sloping to profound 
sensorineural hearing loss, that was more likely than not 
initially caused by acoustic trauma in combat.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including an organic disease of 
the nervous system, such as sensorineural hearing loss) 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2002) which provides that impaired hearing 
will be considered to be a disability only if at least one of 
the thresholds for the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are greater than 25 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See also Hensley v. Brown, 5 
Vet. App. 155 (1993).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2001).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case with respect 
to benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As set forth above, the veteran contends that he developed 
bilateral hearing loss in service as a result of exposure to 
acoustic trauma in combat.  The veteran has provided written 
statements, as well as sworn hearing testimony, regarding his 
in-service combat experiences.  Because the Board finds his 
statements to be credible, the provisions of 38 U.S.C.A. § 
1154(b) are for application.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three-
step analysis was established for applying 38 U.S.C.A. § 
1154(b) for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  This 
requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be consistent with 
the circumstances, conditions, or hardships of such service.  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service.  This 
presumption may only be rebutted with clear and convincing 
evidence.  Id.

In this case, the veteran has provided very credible 
testimony regarding his in-service exposure to acoustic 
trauma, and concomitant hearing loss.  These statements are 
certainly consistent with the circumstances, conditions, and 
hardships of combat service.  Based on the foregoing, the 
Board finds that it must be presumed that the veteran's 
bilateral hearing loss was incurred in service.  Collette, 82 
F.3d at 392-93.

The next determination to be made is whether there is clear 
and convincing evidence to rebut the presumption of service 
connection.  Id.  Initially, it is noted that there are 
factors in this case which militate against the veteran's 
claim.  The most significant factor is the November 1945 
military discharge medical examination report and the January 
1948 VA medical examination report showing that the veteran's 
hearing acuity was normal on voice testing.  However, the 
probative value of this evidence is called into question by 
the fact that the gross, whispered and spoken voice tests 
administered during that era may have been insufficient to 
identify the bilateral hearing loss.  See e.g. August 2000 VA 
medical opinion.  

In addition, it is noted that the record lacks a medical 
diagnosis of bilateral hearing loss for many years after 
service, despite the veteran's current statement that he 
noticed symptoms of hearing loss in service and thereafter.  
However, while there is no medical evidence of record of 
bilateral hearing loss for many years after service, the 
veteran has described symptoms of defective hearing as early 
as his service, thus providing credible evidence of 
continuity of symptomatology.  See Dean v. Brown, 8 Vet. App. 
449, 455 (1995) (as a lay person the veteran is competent to 
testify as to the symptoms he experienced in service).  
Moreover, the veteran's statements are supported by the fact 
that on VA medical examination in January 1947, a little over 
one year after service separation, the veteran reported 
symptoms of hearing loss since exposure to acoustic trauma in 
combat.  Most convincingly, both VA and private medical 
professionals have indicated that the veteran has a current 
bilateral hearing loss disability under 38 C.F.R. § 3.385 and 
that at least a portion of such disability is attributable to 
his in-service combat noise exposure.  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993); Peters v. Brown, 6 Vet. App. 540 
(1993) (holding that service connection may be granted on the 
basis of a post-service initial diagnosis of a disease, where 
a medical professional relates the current condition to the 
period of service).  

Consequently, the Board finds that the evidence of record 
does not rise to the level of "clear and convincing" 
evidence necessary to rebut the presumption of service 
connection.  In addition, in light of the above evidence, the 
Board finds that the evidence is at least in equipoise as to 
whether there is a reasonable basis for concluding that the 
veteran's bilateral hearing loss disability was incurred in 
active service.  Resolving all reasonable doubt in his favor, 
the Board finds that service connection for the veteran's 
bilateral hearing loss disability is warranted.  Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

